Title: John Adams to Abigail Adams, 18 November 1775
From: Adams, John
To: Adams, Abigail


     
      
       November 18. 1775
      
     
     Your kind Letter of the 5th. Inst. came to Hand yesterday by Captain McPherson. I admire your skill in Phisiognomy, and your Talent at drawing Characters, as well as that of your Friend Marcia from whom at the same Time I received several important Characters, which you shall one day see.
     I agree with you in your sentiments that there is Reason to be diffident of a Man who grossly violates the Principles of Morals, in any one particular habitually. This sentiment was conveyed to Us in one of the Paradoxes of the ancient Stoicks, that “all sins were equal,” and the same Idea is suggested from higher Authority, He that violates the Law in any one Instance is guilty of all. I have no Confidence in any Man who is not exact in his Morals. And you know that I look upon Religion as the most perfect System, and the most awfull Sanction of Morality.
     Your Goodness of Heart, as well as your sound Judgment will applaud me for using the utmost Caution in my Letters. But if you could see me, and observe how I am employed you would wonder that I find Time to write to any Body. I am very busy and so is every Body else here.
     I hope to be with you at Christmas, and then to be excused from coming here again, at least untill others have taken their Turns.
     The late Appointment, you mention gives me many very serious Thoughts. It is an Office of high Trust, and of vast Importance at any Time: But of greater at this, than any other. The Confusions and Distractions of the Times, will encumber that Office with embarrassments, expose it to dangers and Slanders, which it never knew before. Besides I am apprehensive of other Difficulties. Mr. William Cushing has been on that Bench, and was my senior at the Bar. Will he accept under another? Mr. Paine too has taken an odd Turn in his Head of late, and is so peevish, passionate and violent that he will make the Place disagreable, if he does not think better of it. Mr. Cushing, Mr. Serjeant Sargeant and Mr. Read are very able Men, and Mr. Paine might be so if he was undisturbed in his Mind. But the Unhappy Affair in his Family, his Church and Town, appears to me to have affected his Mind too much. It is a melancholly Thought to me,
      because I have ever had a Friendship for him. I am really sorry that he has exposed his Character and Reputation so much of late as he has done, by certain Airs he has given himself, and it has many Times, in the beginning of the summer, when I was in an ill state of Health made me unhappy. But since the Adjournment, I have avoided Altercation with him, and this I shall continue to do.
     That Ambition and Avarice reign every where as you observe, is most true. But I hope that Preferment will follow Merit, after our Affairs get into a more settled Course.
     Remember me to all.
     When you said that Kissing goes by Favour, you did not explain the Particulars I wish you had. But all Censure and Clamour at this Time must be avoided and discountenanced as much as possible.
     I should be glad to be informed, whether the Appointment of me, that you speak of, appears to be to the satisfaction of the People or not.
    